Citation Nr: 1637967	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-31 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date for the award of service connection for tinnitus, to include the issue of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Propriety of the reduction of benefits for prostate cancer from 100 percent to 10 percent.

5.  Entitlement to increased ratings for prostate cancer rated as 100 percent disabling prior to December 1, 2009, 10 percent disabling from December 1, 2009, to June 4, 2012, 20 percent disabling from June 5, 2012, to August 20, 2014, and 40 percent disabling thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to an earlier effective date for the award of service connection for coronary artery disease (CAD).

8.  Entitlement to an initial rating in excess of 30 percent for (CAD).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 (hepatitis C and OSA) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico, and January 2009 (tinnitus), September 2009 (reduction for prostate cancer), August 2012 (increased rating for prostate cancer), and August 2015 (CAD) rating decisions of the VA RO located in Atlanta, Georgia.  

Regarding the procedural history of the hepatitis C claim, service connection for hepatitis was initially denied in a May 1973 rating decision.  Thereafter, the Veteran's claims to reopen the 1973 decision were denied in February 2006, October 2007, January 2009, and March 2010 rating decisions.  However, the 2007, 2009, and 2010 rating decisions are not final as the Veteran either expressed disagreement with those decisions or submitted new and material evidence within a year of each rating decision.  38 C.F.R. §§ 3.156(b), 20.302 (2015).  

Similarly, the Veteran's claim of service connection for OSA was denied in the October 2007 rating decision and while the Veteran did not express disagreement with that decision within one year, relevant new and material evidence was associated with the file within a year of the October 2007 rating decision (see February 2008 medical records) and, as such, the October 2007 rating decision is therefore not considered final with respect to the claim of service connection for OSA.  Id.

The Board further notes that, while the Veteran's claim for a TDIU was denied in an April 2016 rating decision that has not yet been appealed, the Board nevertheless has jurisdiction of the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as part and parcel of the prostate rating claim.

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

Additional documents were added to the claims file after the issuance of an September 2012 and November 2015 statements of the case.  In light of the decision below dismissing the tinnitus claim as requested, reopening the Veteran's claim for service connection for hepatitis C, granting service connection for hepatitis C, and remanding all other claims on appeal, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  

In August 2016, the Veteran submitted a claim for aid and attendance, and for housebound status, on a standard VA form.  The Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for OSA; the propriety of a reduction in prostate cancer benefits; entitlement to increased ratings for prostate cancer and CAD; entitlement to a TDIU; and entitlement to an earlier effective date for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  At the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an earlier effective date for the award of service connection for tinnitus, to include whether CUE existed.

2.  In a February 2006 rating decision, the RO denied the Veteran's claim of service connection for hepatitis C on the basis that the elements of service connection had not been met; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

3.  Additional evidence submitted after the February 2006 rating decision is not cumulative or redundant of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C.

4.  The Veteran's currently diagnosed hepatitis C had onset during military service and has continued since that time.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement an earlier effective date for the award of service connection for tinnitus, to include whether CUE existed, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The February 2006 RO decision, which denied the Veteran's claim of service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  The criteria for reopening the claim of service connection for hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

At the February 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to an earlier effective date for the award of service connection for tinnitus, to include whether CUE existed.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remains no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

II.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In a February 2006 rating decision, the RO denied the claim of service connection for hepatitis C on the basis that it was not caused by service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal and no new and material evidence was received within the appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

The evidence of record at the time of the February 2006 rating decision included the Veteran's service treatment records, private treatment records dated in March 2004, and lay statements from the Veteran.  The evidence added to the record since the prior denial includes VA treatment records that document a longstanding history of hepatitis C and indicate that the Veteran's primary risk factor for acquiring the disease was his military service.  The record also contains a September 2008 treatment record that indicates that the Veteran had hepatitis C symptoms shortly after service.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for hepatitis C, namely a nexus between the current disorder and service.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Initially, the Board notes that the RO determined that new and material evidence was not submitted to reopen the claim of service connection for hepatitis C and thus, the RO has not considered the claim for service connection on the merits.  However, given the Board's decision to grant the claim, the Board finds that the Veteran is not prejudiced by the Board's initial consideration of the claim for service connection for hepatitis C on the merits.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In regards to service connection claims pertaining to hepatitis C, there are recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection.  The medically recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  Hepatitis C arising from air gun immunizations has not been documented; however, it is biologically possible.  See VBA Manual M21-1, III.iv.4.I.2.e.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his currently diagnosed hepatitis C had its onset during his military service and has continued since that time.  

It is well established that the Veteran has a current diagnosis of hepatitis C as indicated in VA treatment records.  Thus, the Board finds that the requirement for a current disability has been met.

Accordingly, the question becomes whether hepatitis C is related to the Veteran's military service.  For the reasons below, the Board resolves reasonable doubt in the Veteran's favor and finds that hepatitis C is related to his military service.

In this regard, the Veteran's service treatment records document the Veteran's in-service diagnosis of hepatitis.  Specifically, in June 1970 the Veteran presented with jaundice, dark urine, and a tender liver and the provisional diagnosis at that time was hepatitis.  Thereafter, in July 1970 the Veteran was admitted to the Charleston Naval Hospital at which point the hepatitis diagnosis was confirmed.  While the Veteran was not specifically diagnosed with hepatitis type C at that type, it is well known that such a condition was not "discovered" until 1989.  This is not to say that it did not exist prior to that time, only that a distinct diagnosis had not yet been identified.

Subsequently, while receiving VA treatment in September 2006, the treating clinician noted the Veteran's in-service hepatitis diagnosis as well as a subsequent diagnosis in the 1990s.  Importantly, the Veteran credibly denied all risk factors for developing hepatitis C except exposure to a co-workers blood during a work place accident in the 1990s and exposure to other veterans' blood in Vietnam.  

In October 2007, the Veteran submitted a VA Hepatitis Questionnaire and denied all risk factors except high-risk sexual activity, tattoos and piercings, and sharing a toothbrush or razors in the past.  While there was no indication at that time when the Veteran engaged in these behaviors, the Board notes that there is no indication in his service medical records (including examination reports) that the Veteran had any tattoos and the Veteran denied having any tattoos at his February 2016 Board hearing.  Additionally, while the Veteran endorsed high risk sexual behavior in the form he completed by himself, he denied more specific questions regarding possible sexual exposure when they were posed by medical professions (i.e. multiple partners, sex with persons with hepatitis).  Thus, it is apparent that in completing the questionnaire, the Veteran may have thought that high risk sexual behavior encompassed sexual behavior that is not a risk factor for developing hepatitis C.

A September 2008 VA treatment record also documents the Veteran's limited risk factors for acquiring hepatitis C.  He again noted his in-service exposure to the blood of other veterans and further noted that he frequently had open wounds from Constantine wire, elephant grass, and jungle rot.  The Veteran also reported his 1990s exposure to a co-worker's blood and speculated that he likely shared razors with other veterans while serving in Vietnam.  

Notably, the Veteran apparently presented paperwork to the September 2008 clinician that stated that there was no evidence of hepatitis.  The 2008 clinician refuted the statement that the Veteran did not have hepatitis and referenced detectable viremia and elevated alanine aminotransferase, both of which indicated ongoing chronic hepatitis C.  Based on other statements in the record regarding the September 2008 treatment record, it is possible that the Veteran had shown the clinician a 1973 examination report that stated the Veteran did not have any residuals of hepatitis at that time.  Importantly, the 1973 examiner did not state that the Veteran had been cured of hepatitis, only that he did not have any residual symptoms at that time.  Again, hepatitis C had not yet been identified in1973 so it is possible that the 1973 examiner was unaware what the presence of viremia and elevated alanine aminotransferase indicated.

Ultimately, the Board finds that the competent and credible evidence of record is at least in equipoise as to whether the Veteran's hepatitis C is related to his military service.  In this regard, the Board finds the medical evidence of record reflects that the Veteran's hepatitis C likely had its onset in military service and that he was exposed to hepatitis C risk factors therein.  The Board further finds that the Veteran's lay statements regarding the chronic nature of his symptoms, which are supported by the objective evidence of record, are competent, credible, and probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that his currently diagnosed hepatitis C had onset during military service and has continued since that time.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hepatitis C is warranted.  


ORDER

The appeal of the issue of entitlement to an earlier effective date for the award of service connection for tinnitus, to include whether CUE existed, is dismissed.

The claim of entitlement to service connection for hepatitis C is reopened, and service connection for hepatitis C is granted.


REMAND

Initially, the Board notes that the issues of the propriety of the reduction of the rating for prostate cancer, the claim for an increased rating for prostate cancer, and the claim for a TDIU are all inextricably intertwined as was indicated at the February 2016 Board hearing.  

Regarding the need to remand these claims, the Board notes that in a statement submitted with the Veteran's November 2012 substantive appeal, the Veteran's representative reported that the Veteran had been awarded Social Security Administration (SSA) disability benefits due to his service-connected prostate cancer.  Thereafter, at his February 2016 Board hearing, the Veteran's representative also noted that the Veteran had received vocational rehabilitation benefits from VA at one point and that he was subsequently denied such benefits due to the severity of his service-connected prostate cancer.  While his representative indicated that he would attempt to obtain the SSA records, in April 2016, he reported that the records had not yet been obtained although they were still considered to be relevant to the issues on appeal.  Thus, the Board finds that remand is required for procurement of these records.

Regarding the Veteran's claim of service connection for OSA, the Veteran contends that this condition was caused or aggravated by his service-connected prostate cancer based on the proximity in time of his diagnoses.  VA treatment records reflect that the Veteran is currently diagnosed with OSA.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the claims for an increased initial rating for CAD and an earlier effective date for the award of service connection for CAD, the Board notes that service connection was granted in an August 2015 rating decision.  In November 2015, the Veteran submitted a notice of disagreement on a standard VA form regarding the rating and effective date assigned in November 2015.  A statement of the case (SOC) has not yet been issued regarding the issues.  Accordingly, the Board finds that a remand of these issues for issuance of an SOC is necessary.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue an SOC concerning the issues of entitlement to an earlier effective date and higher initial rating for CAD so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

2.  Obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the Veteran should be notified of such.

3.  Obtain the Veteran's VA vocational rehabilitation folder and associate it with the claims file.

4.  Obtain and associate with the claims folder any VA treatment records dated since May 2016.

5.  Thereafter, schedule the Veteran for a VA examination in connection with the OSA claim.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner.  The examiner should express the following opinions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA was caused by his service-connected prostate cancer? 

b)  If not caused by his service-connected prostate cancer, is it at least as likely as not that the Veteran's OSA was aggravated by his service-connected prostate cancer?

Aggravation is an increase in the disability beyond any temporary flare-ups or the natural progress of the disease.

All opinions expressed should be accompanied by supporting rationale.

6.  After the development requested above has been completed to the extent possible, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and given them the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


